Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 9/7/2022.
Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The disclosure does not support for the limitations, wherein retrieved one or more container images begins the deployment setup when the retrieved one or more container images are selected and running to enable the processor to prepare necessary infrastructure for the external cluster, wherein the processor creates the necessary infrastructure for the external cluster based on the retrieved one or more container images; beginning the deployment setup by preparing the necessary infrastructure in claims 1 and 17;  wherein the at least one pulled container image begins the deployment setup when the at least one pulled container is running on the external hardware cluster and enables a processor within the computer system to prepare necessary infrastructure for the external hardware cluster, wherein the processor creates the necessary infrastructure for the external hardware cluster based on the at least one pulled container in claim 9.  The specification merely repeats what is claimed without providing any details or implementations describing how creating and preparing the necessary infrastructure are implemented.  Furthermore, there is no description that the container itself begins or performs the deployment setup.  It may be indeed the code or sequence of the container that begins the setup as is known in the industry, however, the instant disclosure does not describe such an implementation of the container.  316/808,077SMD20-01The container setup function does not need to be contained in the container. Also, merely running the container is not the same as configuring the container itself to begin the deployment process.  If applicant means, mere running of the container is the beginning of the setup, the claim language should correctly reflect the scope of the inventive feature.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 20200351333, hereafter Gill) in view of Christensen (US 9983891) and McClory et al. (US 20180322437, hereafter McClory).
 	1. A method for utilizing an automated process for deploying infrastructure in a computer system using a graphical user interface (GUI), the method comprising: 
	 receiving, via the GUI, a user selection to obtain one or more container images from a container image registry (Gill, see at least [0063] As shown a control virtual machine 130.sub.1 (CVM) includes a user interface 131 (UI) that provides a man-machine interface that can comprise a graphical user interface and/or a GUI API as well as a command line style interface with a CLI API. Either or both of the interfaces can be employed by a user to schedule or carry out a set of user operations. More particularly, the user interface 131 permits a user to interact with various modules of the container support system so as to configure, deploy, and publish containers in a hyper-converged environment; [0068], downloading of containers from a container repository and registry; [0080] Any of the above operations can be entered via a GUI or via a CLI, or both; [0093] Specifically, privileges can be established that pertain to safe access to external repositories of containers (e.g., a docker site) … the administrator can configure (and make available to users) a retrieval capability to access external container registries and container repositories 174; [0105]. A user or administrator might take actions to retrieve an executable container from a container repository (step 1I30), which executable container is used to populate the retrieved executable container into the container service machine (step 1I40).
 	retrieving the one or more container images from the container image registry by a processor and managing the one or more container images with other containers running by a container orchestration system (Gill, see at least [0014] managing executable containers in virtualization environments, …provide a deployment and configuration layer that interfaces with any number of containers;  [0082] The functions of this module include functions of (1) a swarm manager; (2) operations to access "hub.docker.com" and other container communities; (3) a master container service, which in turn facilitates definitions for the container kind configurator 132; (4) creating details of the containers in the entity repository 139; (5) instantiating a container within one or more of the container service machines, and so on;  [0073] Any forms of create, replace, update, or delete operations (CRUD) operations for a named container service machine; [0076] Stop/Start/Pause /Remove operations on a container using a container ID;   [0099] a user or administrator might want to remove and/or deregister a previously published container. Such a facility is provided via the user interface 131; Note that retrieving containers from the registry corresponds to pulling/removing the containers from the registry).
  	wherein the one or more container images are retrieved from the container image registry to begin a deployment setup on an external hardware cluster(Gill, see at least Fig. 1 A-C and associated texts, presenting the container architectures on hardware; [0042] The depictions of virtual machine architecture 100 (see FIG. 1A), container architecture 110 (see FIG. 1B), and "bare metal" architecture 112 (see FIG. 1C) show examples of how applications or services can be deployed within the various architectures ...Such computing environments can include multiple computing nodes, any of which communicate over network facilities;[0068] More particularly, the control virtual machine 130.sub.1, and/or the container service machine 150 can facilitate downloading of containers from a container repository and registry 164. Configuration of a set of containers might involve (1) parameterization and/or instantiation of a container into a CSM, (2) managing some or all of a set of containers as a swarm, (3) deployment of containers onto specific nodes, and/or (4) invocation of a set of containers, possibly in a particular sequence, and possibly involving election of a leader from among the set; Note that the multi-node cluster environments with each node has its own environment (external to others).  The control vm or container service machine downloads the container from a container repository and registry 164 to deploy onto a specific node or cluster/location/configuration) which is considered as an external hardware cluster from 164 and other environment or system).
 	Gill teaches beginning the deployment setup when the retrieved one or more container images are selected and running to enable the processor to prepare necessary infrastructure for the external hardware cluster, wherein the processor creates the necessary infrastructure for the external hardware cluster based on the retrieved one or more container images (Gill, see at least Gill, see at least Fig. 1 A-C and associated texts, presenting the container architectures on hardware; 0029] FIG. 6 illustrates a foreign OS architecture as used for running containers on top of a foreign OS in systems that support cluster-wise configuration of containers; [0066] a container service machine 150 might run in …one-container service machine to a node; [0067] The aforementioned container agent can perform configuration and other operations autonomously, or in conjunction with the control virtual machine; [0068], configuration of a set of containers…instantiation of a container into a CSM; [0090] The modules … facilitate setup, deployment, and publishing of containers within a virtualization environment … serve to establish a container-centric environment that supports configuration and invocation of groups of containers; [0097] The shown workflow includes a setup phase 181, a development phase 183, and a publishing phase 187. In the setup phase, an administrator or privileged user downloads a driver and/or toolkit from a preconfigured location (step 180). The downloaded driver and/or components in the toolkit are sufficient to create an instance of a container service machine (step 182) within the environment established prior to, or in conjunction with, the performance of environment preparation technique 1E00. Operations available during creation of an instance of a container service machine include specification of sizing parameters, including quotas or limits pertaining to node or cluster resources (e.g., CPU usage limits, memory usage limits, disk size limits, etc.; [0045];  [0066] In some cases, and as shown in FIG. 1D1, a container service machine 150 might run in a one-to-one deployment (e.g., one -container service machine to a node). In other cases, and as is shown in FIG. 1D2, a first container service machine might run on node N1, and a second container service machine might run on node N2, and so on for up to N nodes; [0076] Stop /Start/Pause/Remove operations on a container using a container ID; [0098] Concurrently or sequentially, a developer can avail of the environment and/or container service machine as established during the setup phase; [0108] node configuration 300 comprises an operating system 102.sub.7, with a hypervisor 104.sub.6. In this embodiment the container service machine 150 includes an operating system, such as Linux, that supports container technologies. As illustrated, the container service machine has a root directory 307, which corresponds to the container service machine's instance of a root file system 308. Further, the container service machine 150 comprises two example containers, a MySQL container 310, which runs a MySQL server, and a retail website container 312, which runs an example retail website; [0109] Each container runs as a virtualized computer in that each container comprises an isolated file system, a process environment with its own processes, and an IP address; [0114]; Note that the particular configuration, OS deployment environment etc. are necessary user infrastructure for the containers to run). 
	Gill discloses that the container architecture’s modules facilitate setup, deployment, and publishing of containers within a virtualization environment to establish a container-centric environment that supports configuration and invocation of groups of containers ([0090]) and  also states that the container service module including internal modules is used for deployment of a particular container and the container agent can perform configuration and other operations autonomously, or in conjunction with the control virtual machine ([0083]; [0067]), 
Therefore, it would be obvious to incorporate such a container agent or module in a container itself for automated or self-executing deployment setup that begins the deployment setup on the external hardware cluster.  However, Gill does not appear to explicitly teach that the retrieved container images begin the deployment setup for the necessary infrastructure creation on an external hardware cluster.  However Christensen discloses container images that begin the deployment setup for the necessary infrastructure creation on an external hardware cluster  (Christensen, see at least, abstract, deploying the deployment container image to a host computing system …triggering, by the instance of the deployment container, the container engine to use the configuration file…to configure the application container with the configuration setting; fig. 1 and associated texts, triggering module 112 may automatically trigger the deployment container to begin the process of initializing and configuring the application container …triggering module 112 may trigger, by the instance of the deployment container, the container engine to use the configuration file…to configure the application container …to the host computing system …causing the deployment container to perform a series of steps … to deploy and/or configure application containers).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Christensen’s deployment container with Gill’s container architecture to modify Gill to combine the on deployment container functionality as taught by Christensen, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and deployment systems.  Combining Christensen’s functionality with that of Gill results in a system that provides a container that begins a deployment setup for the deployment process. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to perform various setup tasks by the container to facilitate the deployment setup  (Christensen, see at least, abstract, deploying the deployment container image to a host computing system …triggering, by the instance of the deployment container, the container engine to use the configuration file…to configure the application container with the configuration setting; fig. 1 and associated texts, triggering module 112 may automatically trigger the deployment container to begin the process of initializing and configuring the application container …triggering module 112 may trigger, by the instance of the deployment container, the container engine to use the configuration file…to configure the application container …to the host computing system …causing the deployment container to perform a series of steps … to deploy and/or configure application containers).
	Gill further teaches: beginning the deployment setup by the processor when the one or more retrieved container images are running by preparing the necessary user infrastructure (Gill, see at least [0045] As depicted, each server runs virtualization software such as VMware ESXi, Microsoft Hyper-V, or RedHat KVM, etc. The virtualization software includes a hypervisor (e.g., hypervisor 104.sub.4, hypervisor 104.sub.5) running atop an operating system (e.g., operating system 102.sub.5, operating system 102.sub.6) to manage the interactions between the underlying hardware and the one or more container service machines that run client software;  [0066] In some cases, and as shown in FIG. 1D1, a container service machine 150 might run in a one-to-one deployment (e.g., one -container service machine to a node). In other cases, and as is shown in FIG. 1D2, a first container service machine might run on node N1, and a second container service machine might run on node N2, and so on for up to N nodes; [0075] Deploying a named container on a named container service machine or within a named pool of container service machines. [0076] Stop /Start/Pause/Remove operations on a container using a container ID; [0090] setup, deployment, and publishing of containers within a virtualization environment; [0097], workflow includes a setup phase; [0098] Concurrently or sequentially, a developer can avail of the environment and/or container service machine as established during the setup phase; [0108] node configuration 300 comprises an operating system 102.sub.7, with a hypervisor 104.sub.6. In this embodiment the container service machine 150 includes an operating system, such as Linux, that supports container technologies. As illustrated, the container service machine has a root directory 307, which corresponds to the container service machine's instance of a root file system 308. Further, the container service machine 150 comprises two example containers, a MySQL container 310, which runs a MySQL server, and a retail website container 312, which runs an example retail website; [0109] Each container runs as a virtualized computer in that each container comprises an isolated file system, a process environment with its own processes, and an IP address; [0114]; Note that the particular configuration, OS deployment environment etc. are necessary user infrastructure for the containers to run).
	Gill does not explicitly teach provisioning the necessary user infrastructure onto the external hardware cluster to complete the deployment setup.   McClory teaches provisioning the necessary user infrastructure onto the external hardware cluster to complete the deployment setup (MCClory, see at least  [0052] To perform the initial creation and deployment of an application, the AADDOMA 162 may be generally configured to: (1) provision an application source code data store (e.g., application source code data store 250) configured to store application source code information (e.g., application source code information 260); (2) generate application source code information based on an identified application template stored in a template data store (e.g., template information 266 stored in template data store 254); (3) store the generated application source code information (e.g., application source code information 260) in the provisioned application source code data store … optionally provision an application infrastructure (e.g., a cluster including cluster node 220-1 and cluster node 222-1, etc.) within the designated infrastructure services provider system (e.g., infrastructure services provider system 116-1); and/or (10) deploy the application (e.g., custom container application 232, custom native application 248) to an existing or newly created application infrastructure in the designated infrastructure services provider system ( infrastructure services provider system 116-1); [0085]; [0094] which may be subsequently deployed by the infrastructure management component 318-1 to a provisioned or an existing cluster and accessible by consumer devices 108 via network 150).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined McClory’s provision method with Gill’s container architecture and Christensen’s deployment container to modify Gill to combine the provisioning as taught by McClory, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and deployment systems.  Combining McClory’s functionality with that of Gill and Christensen results in a system that provides provision functions to the deployment process. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to provision necessary resources, environment or infrastructure for managing the containers for access (MCClory, see at least  [0052] To perform the initial creation and deployment of an application, the AADDOMA 162 may be generally configured to: (1) provision an application source code data store (e.g., application source code data store 250) configured to store application source code information (e.g., application source code information 260); (2) generate application source code information based on an identified application template stored in a template data store (e.g., template information 266 stored in template data store 254); (3) store the generated application source code information (e.g., application source code information 260) in the provisioned application source code data store … optionally provision an application infrastructure (e.g., a cluster including cluster node 220-1 and cluster node 222-1, etc.) within the designated infrastructure services provider system (e.g., infrastructure services provider system 116-1); and/or (10) deploy the application (e.g., custom container application 232, custom native application 248) to an existing or newly created application infrastructure in the designated infrastructure services provider system ( infrastructure services provider system 116-1); [0085]; [0094] which may be subsequently deployed by the infrastructure management component 318-1 to a provisioned or an existing cluster and accessible by consumer devices 108 via network 150).
	2. The method of claim 1, wherein the one or more container images are destroyed when the deployment setup is completed (Gill, see at least [0073] Any forms of create, replace, update, or delete operations (CRUD) operations for a named container service machine. [0074] CRUD operations for creating a named pool of container service machines (see FIG. 1D2); [0075] Deploying a named container on a named container service machine or within a named pool of container service machines. [0076] Stop/Start/Pause /Remove operations on a container using a container ID; [0099] The container can be published for use by others. Specifically, the developer or administrator can push the newly-developed container to a repository (step 188) and update the corresponding registry (step 189). In some cases, a user or administrator might want to remove and/or deregister a previously published container. Such a facility is provided via the user interface 131).
 	Per claim 3:
Gill does not explicitly teach deploying a smart agent during the deployment setup.   McClory teaches deploying a smart agent during the deployment setup (McClory, see at least [0060] In an embodiment and during the initial creation of a cluster for an application, the AADDOMA 162 may be generally configured to deploy a telemetry application 240, an overlay network application 242, and a cluster node application 244 to the one or more cluster nodes (e.g., slave cluster nodes). In an embodiment, the telemetry application 240 may be generally configured to monitor health of the one or more container applications 136, native applications 138 and/or associated infrastructure by collecting metrics (e.g., application CPU usage, application memory usage, application network utilization, request queue depth, request response time, etc.) and logs (e.g., error logs, API access logs, etc.) associated with and/or generated by the one or more container applications [0104] In an embodiment, the infrastructure management component 318-1 may also be generally configured to execute or otherwise interpret deployment configuration information. As previously discussed, deployment configuration information may define a deployment workflow configured to deploy one or more applications to a cluster. Additionally, the deployment workflow may be transmitted to the newly created cluster or an existing cluster and executed or otherwise interpreted by the cluster node application and/or cluster management application including other container applications and/or native applications (e.g., package managers such as DEIS Helm, etc.) to deploy one or more applications to the slave cluster nodes. For example, the deployment workflow may be configured to deploy to one or more slave cluster nodes a telemetry application configured to collect metrics and logs generated by or associated with one or more applications, an overlay network application 242 configured to provide an overlay network to facilitate secure communications between and among one or more applications; Note that all operations including configuring, retrieving,  collecting etc. for deployment are considered to be deployment set up processes and telemetry application that collects metrics corresponds to a smart agent).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined McClory’s provisioning and telemetry application with Gill’s container architecture and Christensen’s deployment container to modify Gill to combine the telemetry information collection function as taught by McClory, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and deployment systems.  Combining McClory’s functionality with that of Gill and Christensen results in a system that provides provision functions and telemetry collecting function to the deployment process. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to provide a smart agent for collecting any metrics information during the deployment process for analysis or feedback (McClory, see at least [0060] In an embodiment and during the initial creation of a cluster for an application, the AADDOMA 162 may be generally configured to deploy a telemetry application 240, an overlay network application 242, and a cluster node application 244 to the one or more cluster nodes (e.g., slave cluster nodes). In an embodiment, the telemetry application 240 may be generally configured to monitor health of the one or more container applications 136, native applications 138 and/or associated infrastructure by collecting metrics (e.g., application CPU usage, application memory usage, application network utilization, request queue depth, request response time, etc.) and logs (e.g., error logs, API access logs, etc.) associated with and/or generated by the one or more container applications [0104] In an embodiment, the infrastructure management component 318-1 may also be generally configured to execute or otherwise interpret deployment configuration information. As previously discussed, deployment configuration information may define a deployment workflow configured to deploy one or more applications to a cluster. Additionally, the deployment workflow may be transmitted to the newly created cluster or an existing cluster and executed or otherwise interpreted by the cluster node application and/or cluster management application including other container applications and/or native applications (e.g., package managers such as DEIS Helm, etc.) to deploy one or more applications to the slave cluster nodes. For example, the deployment workflow may be configured to deploy to one or more slave cluster nodes a telemetry application configured to collect metrics and logs generated by or associated with one or more applications, an overlay network application 242 configured to provide an overlay network to facilitate secure communications between and among one or more applications). 
 	4. The method of claim 1, wherein the deployment setup includes deploying one or more data pipelines (Gill, see at least [0067] The set of user containers in application group 151 can be configured individually and/or collectively so as to function as a group, possibly to carry out a serializable series of operations (e.g., as a pipeline of operations), and/or to carry out a series of parallelizable or partially parallelizable operations (e.g., a fork-join operation). The aforementioned container agent can perform configuration and other operations autonomously, or in conjunction with the control virtual machine; [0097] The shown workflow includes a setup phase 181, a development phase 183, and a publishing phase 187. In the setup phase, an administrator or privileged user downloads a driver and/or toolkit from a preconfigured location (step 180); [0098] Concurrently or sequentially, a developer can avail of the environment and/or container service machine as established during the setup phase).
 	5. The method of claim 4, wherein the one or more data pipelines each comprise at least one container image (Gill, see at least [0046] Each of the user containers may comprise one or more images that are layered to appear as a single file system for that container; [0109] Each container runs as a virtualized computer in that each container comprises an isolated file system, a process environment with its own processes, and an IP address. A container's file system may comprise a base image (e.g., Ubuntu), and may layer on additional images and application execution layers (e.g., MySQL, web services), as necessary;  [0067] The set of user containers in application group 151 can be configured individually and/or collectively so as to function as a group, possibly to carry out a serializable series of operations (e.g., as a pipeline of operations), and/or to carry out a series of parallelizable or partially parallelizable operations (e.g., a fork-join operation).
	Per claim 6:
Gill does not explicitly teach wherein a smart agent is installed during the deployment setup to collect vital telemetry information from the deployment setup.  McClory teaches wherein a smart agent is installed during the deployment setup to collect vital telemetry information from the deployment setup (McClory, see at least [0060] In an embodiment and during the initial creation of a cluster for an application, the AADDOMA 162 may be generally configured to deploy a telemetry application 240, an overlay network application 242, and a cluster node application 244 to the one or more cluster nodes (e.g., slave cluster nodes). In an embodiment, the telemetry application 240 may be generally configured to monitor health of the one or more container applications 136, native applications 138 and/or associated infrastructure by collecting metrics (e.g., application CPU usage, application memory usage, application network utilization, request queue depth, request response time, etc.) and logs (e.g., error logs, API access logs, etc.) associated with and/or generated by the one or more container applications [0104] In an embodiment, the infrastructure management component 318-1 may also be generally configured to execute or otherwise interpret deployment configuration information. As previously discussed, deployment configuration information may define a deployment workflow configured to deploy one or more applications to a cluster. Additionally, the deployment workflow may be transmitted to the newly created cluster or an existing cluster and executed or otherwise interpreted by the cluster node application and/or cluster management application including other container applications and/or native applications (e.g., package managers such as DEIS Helm, etc.) to deploy one or more applications to the slave cluster nodes. For example, the deployment workflow may be configured to deploy to one or more slave cluster nodes a telemetry application configured to collect metrics and logs generated by or associated with one or more applications, an overlay network application 242 configured to provide an overlay network to facilitate secure communications between and among one or more applications; Note that all operations including configuring, retrieving,  collecting etc. for deployment are considered to be deployment set up processes and telemetry application that collects metrics corresponds to a smart agent).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined McClory’s provisioning and telemetry application with Gill’s container architecture and Christensen’s deployment container to modify Gill to combine the telemetry information collection function as taught by McClory, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and deployment systems.  Combining McClory’s functionality with that of Gill and Christensen results in a system that provides telemetry information of the deployment process. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to provide a smart agent for collecting any metrics information during the deployment process for analysis or feedback (McClory, see at least [0060] In an embodiment and during the initial creation of a cluster for an application, the AADDOMA 162 may be generally configured to deploy a telemetry application 240, an overlay network application 242, and a cluster node application 244 to the one or more cluster nodes (e.g., slave cluster nodes). In an embodiment, the telemetry application 240 may be generally configured to monitor health of the one or more container applications 136, native applications 138 and/or associated infrastructure by collecting metrics (e.g., application CPU usage, application memory usage, application network utilization, request queue depth, request response time, etc.) and logs (e.g., error logs, API access logs, etc.) associated with and/or generated by the one or more container applications [0104] In an embodiment, the infrastructure management component 318-1 may also be generally configured to execute or otherwise interpret deployment configuration information. As previously discussed, deployment configuration information may define a deployment workflow configured to deploy one or more applications to a cluster. Additionally, the deployment workflow may be transmitted to the newly created cluster or an existing cluster and executed or otherwise interpreted by the cluster node application and/or cluster management application including other container applications and/or native applications (e.g., package managers such as DEIS Helm, etc.) to deploy one or more applications to the slave cluster nodes. For example, the deployment workflow may be configured to deploy to one or more slave cluster nodes a telemetry application configured to collect metrics and logs generated by or associated with one or more applications, an overlay network application 242 configured to provide an overlay network to facilitate secure communications between and among one or more applications). 
 	 Per claim 7:
Gill does not explicitly teach a smart agent collects telemetry information from the deployment setup and passes the telemetry information to a backend core.  McClory teaches a smart agent collects telemetry information from the deployment setup and passes the telemetry information to a backend core (McClory, see at least [0060] In an embodiment and during the initial creation of a cluster for an application, the AADDOMA 162 may be generally configured to deploy a telemetry application 240, an overlay network application 242, and a cluster node application 244 to the one or more cluster nodes (e.g., slave cluster nodes). In an embodiment, the telemetry application 240 may be generally configured to monitor health of the one or more container applications 136, native applications 138 and/or associated infrastructure by collecting metrics (e.g., application CPU usage, application memory usage, application network utilization, request queue depth, request response time, etc.) and logs (e.g., error logs, API access logs, etc.) associated with and/or generated by the one or more container applications [0104] In an embodiment, the infrastructure management component 318-1 may also be generally configured to execute or otherwise interpret deployment configuration information. As previously discussed, deployment configuration information may define a deployment workflow configured to deploy one or more applications to a cluster. Additionally, the deployment workflow may be transmitted to the newly created cluster or an existing cluster and executed or otherwise interpreted by the cluster node application and/or cluster management application including other container applications and/or native applications (e.g., package managers such as DEIS Helm, etc.) to deploy one or more applications to the slave cluster nodes. For example, the deployment workflow may be configured to deploy to one or more slave cluster nodes a telemetry application configured to collect metrics and logs generated by or associated with one or more applications, an overlay network application 242 configured to provide an overlay network to facilitate secure communications between and among one or more applications; [0118]; [0135]; [0142]; Note that all operations including configuring, retrieving,  collecting etc. for deployment are considered to be deployment set up processes and telemetry application that collects metrics corresponds to a smart agent).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined McClory’s provisioning and telemetry application with Gill’s container architecture and Christensen’s deployment container to modify Gill to combine the telemetry information collection function as taught by McClory, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and deployment systems.  Combining McClory’s functionality with that of Gill and Christensen results in a system that provides telemetry information of deployment process. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to provide a smart agent for collecting any metrics information during the deployment process for analysis or feedback to the backend core (McClory, see at least [0060] In an embodiment and during the initial creation of a cluster for an application, the AADDOMA 162 may be generally configured to deploy a telemetry application 240, an overlay network application 242, and a cluster node application 244 to the one or more cluster nodes (e.g., slave cluster nodes). In an embodiment, the telemetry application 240 may be generally configured to monitor health of the one or more container applications 136, native applications 138 and/or associated infrastructure by collecting metrics (e.g., application CPU usage, application memory usage, application network utilization, request queue depth, request response time, etc.) and logs (e.g., error logs, API access logs, etc.) associated with and/or generated by the one or more container applications; [0118]; [0135]; [0142]; [0104] In an embodiment, the infrastructure management component 318-1 may also be generally configured to execute or otherwise interpret deployment configuration information. As previously discussed, deployment configuration information may define a deployment workflow configured to deploy one or more applications to a cluster. Additionally, the deployment workflow may be transmitted to the newly created cluster or an existing cluster and executed or otherwise interpreted by the cluster node application and/or cluster management application including other container applications and/or native applications (e.g., package managers such as DEIS Helm, etc.) to deploy one or more applications to the slave cluster nodes. For example, the deployment workflow may be configured to deploy to one or more slave cluster nodes a telemetry application configured to collect metrics and logs generated by or associated with one or more applications, an overlay network application 242 configured to provide an overlay network to facilitate secure communications between and among one or more applications). 
 	8. The method of claim 1, further comprising: monitoring the infrastructure and collecting telemetry information on a state of the deployment setup (Gill, see at least [0064] the foregoing components operate in coordination so as to facilitate storage pool management, volume management, as well as to facilitate capture and reporting of statistics, etc; [0078] An operation to collect and report statistics pertaining to a specific container or pertaining to a particular container service machine, or from one or more container machine pools; 
See also McClory, see at least [0060] telemetry application 240 may be generally configured to monitor health of the one or more container applications 136, native applications 138 and/or associated infrastructure by collecting metrics (e.g., application CPU usage, application memory usage, application network utilization, request queue depth, request response time, etc.) and logs (e.g., error logs, API access logs, etc.) associated with and/or generated by the one or more container applications 136 and/or native applications 138; [0104]; [0118]).
 	9. A method for registering for a deployment of infrastructure within a computer system, the method comprising: 
 	launching the deployment of infrastructure by a processor by sending a command to an application interface (Gill, see at least [0063] As shown a control virtual machine 130.sub.1 (CVM) includes a user interface 131 ( UI) that provides a man-machine interface that can comprise a graphical user interface and/or a GUI API as well as a command line style interface with a CLI API. Either or both of the interfaces can be employed by a user to schedule or carry out a set of user operations. More particularly, the user interface 131 permits a user to interact with various modules of the container support system so as to configure, deploy, and publish containers in a hyper-converged environment; [0068], downloading of containers from a container repository and registry; [0080] Any of the above operations can be entered via a GUI or via a CLI, or both; [0093] Specifically, privileges can be established that pertain to safe access to external repositories of containers (e.g., a docker site) … the administrator can configure (and make available to users) a retrieval capability to access external container registries and container repositories 174; [0105]. A user or administrator might take actions to retrieve an executable container from a container repository (step 1I30), which executable container is used to populate the retrieved executable container into the container service machine (step 1I40); [0021] FIG. 1E presents a flowchart of an environment preparation technique as used by administrators in systems for configuring, deploying, and managing containers in a virtualization environment, according to an embodiment; [0063] the user interface 131 permits a user to interact with various modules of the container support system so as to configure, deploy, and publish containers in a hyper-converged environment; [0083] In one scenario, a user simply indicates their intent to deploy a particular container; Note that user command for container deployment process launches the infrastructure deployment);
 	pulling at least one container image from an container image registry in response to the command to the application interface (Gill, see at least [0014] managing executable containers in virtualization environments, …provide a deployment and configuration layer that interfaces with any number of containers;  [0082] The functions of this module include functions of (1) a swarm manager; (2) operations to access "hub.docker.com" and other container communities; (3) a master container service, which in turn facilitates definitions for the container kind configurator 132; (4) creating details of the containers in the entity repository 139; (5) instantiating a container within one or more of the container service machines, and so on;  [0073] Any forms of create, replace, update, or delete operations (CRUD) operations for a named container service machine; [0076] Stop/Start/Pause /Remove operations on a container using a container ID; [0099] a user or administrator might want to remove and/or deregister a previously published container. Such a facility is provided via the user interface 131; Note that retrieving containers from the registry corresponds to pulling/removing the containers from the registry). 
 	wherein the one or more container images is retrieved from the container image registry to begin a deployment setup on an external hardware cluster (Gill, see at least Fig. 1 A-C and associated texts, presenting the container architectures on hardware; see at least [0042] The depictions of virtual machine architecture 100 (see FIG. 1A), container architecture 110 (see FIG. 1B), and "bare metal" architecture 112 (see FIG. 1C) show examples of how applications or services can be deployed within the various architectures ...Such computing environments can include multiple computing nodes, any of which communicate over network facilities;[0068] More particularly, the control virtual machine 130.sub.1, and/or the container service machine 150 can facilitate downloading of containers from a container repository and registry 164. Configuration of a set of containers might involve (1) parameterization and/or instantiation of a container into a CSM, (2) managing some or all of a set of containers as a swarm, (3) deployment of containers onto specific nodes, and/or (4) invocation of a set of containers, possibly in a particular sequence, and possibly involving election of a leader from among the set; Note that the multi-node cluster environments with each node has its own environment (external to others).  The control vm or container service machine downloads the container from a container repository and registry 164 to deploy onto a specific node or cluster/location/configuration) which is considered as an external hardware cluster from 164 and other environment or system).
 	Gill teaches beginning the deployment setup when the at least one pulled container is running on the external hardware cluster and enabling the processor within the computer system to prepare necessary infrastructure for the external hardware cluster, wherein the processor creates the necessary infrastructure for the external hardware cluster based on the pulled container image (Gill, see at least Gill, see at least Fig. 1 A-C and associated texts, presenting the container architectures on hardware; 0029] FIG. 6 illustrates a foreign OS architecture as used for running containers on top of a foreign OS in systems that support cluster-wise configuration of containers; [0066] a container service machine 150 might run in …one-container service machine to a node; [0067] The aforementioned container agent can perform configuration and other operations autonomously, or in conjunction with the control virtual machine; [0068], configuration of a set of containers…instantiation of a container into a CSM; [0090] The modules … facilitate setup, deployment, and publishing of containers within a virtualization environment … serve to establish a container-centric environment that supports configuration and invocation of groups of containers; [0097] The shown workflow includes a setup phase 181, a development phase 183, and a publishing phase 187. In the setup phase, an administrator or privileged user downloads a driver and/or toolkit from a preconfigured location (step 180). The downloaded driver and/or components in the toolkit are sufficient to create an instance of a container service machine (step 182) within the environment established prior to, or in conjunction with, the performance of environment preparation technique 1E00. Operations available during creation of an instance of a container service machine include specification of sizing parameters, including quotas or limits pertaining to node or cluster resources (e.g., CPU usage limits, memory usage limits, disk size limits, etc.; [0045];  [0066] In some cases, and as shown in FIG. 1D1, a container service machine 150 might run in a one-to-one deployment (e.g., one -container service machine to a node). In other cases, and as is shown in FIG. 1D2, a first container service machine might run on node N1, and a second container service machine might run on node N2, and so on for up to N nodes; [0076] Stop /Start/Pause/Remove operations on a container using a container ID; [0098] Concurrently or sequentially, a developer can avail of the environment and/or container service machine as established during the setup phase; [0108] node configuration 300 comprises an operating system 102.sub.7, with a hypervisor 104.sub.6. In this embodiment the container service machine 150 includes an operating system, such as Linux, that supports container technologies. As illustrated, the container service machine has a root directory 307, which corresponds to the container service machine's instance of a root file system 308. Further, the container service machine 150 comprises two example containers, a MySQL container 310, which runs a MySQL server, and a retail website container 312, which runs an example retail website; [0109] Each container runs as a virtualized computer in that each container comprises an isolated file system, a process environment with its own processes, and an IP address; [0114]; Note that the particular configuration, OS deployment environment etc. are necessary user infrastructure for the containers to run). 
 	Gill discloses that the container architecture’s modules facilitate setup, deployment, and publishing of containers within a virtualization environment to establish a container-centric environment that supports configuration and invocation of groups of containers ([0090]) and  also states that the container service module including internal modules is used for deployment of a particular container and the container agent can perform configuration and other operations autonomously, or in conjunction with the control virtual machine ([0083]; [0067]), 
Therefore, it would be obvious to incorporate an automated or self-executing deployment setup by container images.  However, Gill does not appear to explicitly teach that the container images begin the setup for the necessary infrastructure creation.  However Christensen discloses container images that begin the setup for the necessary infrastructure creation on an external hardware cluster (Christensen, see at least, abstract, deploying the deployment container image to a host computing system …triggering, by the instance of the deployment container, the container engine to use the configuration file…to configure the application container with the configuration setting; fig. 1 and associated texts, triggering module 112 may automatically trigger the deployment container to begin the process of initializing and configuring the application container …triggering module 112 may trigger, by the instance of the deployment container, the container engine to use the configuration file…to configure the application container …to the host computing system …causing the deployment container to perform a series of steps … to deploy and/or configure application containers).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Christensen’s deployment container with Gill’s container architecture to modify Gill to combine the deployment container functionality as taught by Christensen, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and deployment systems.  Combining Christensen’s functionality with that of Gill results in a system that provides a container that begins a deployment setup for the deployment process. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to perform various setup tasks by the container to facilitate the deployment setup  (Christensen, see at least, abstract, deploying the deployment container image to a host computing system …triggering, by the instance of the deployment container, the container engine to use the configuration file…to configure the application container with the configuration setting; fig. 1 and associated texts, triggering module 112 may automatically trigger the deployment container to begin the process of initializing and configuring the application container …triggering module 112 may trigger, by the instance of the deployment container, the container engine to use the configuration file…to configure the application container …to the host computing system …causing the deployment container to perform a series of steps … to deploy and/or configure application containers).
	Gill further teaches:  	using the at least one container image by the processor for the deployment setup by starting up the necessary infrastructure and associated configurations on the external hardware cluster (Gill, see at least [0045] As depicted, each server runs virtualization software such as VMware ESXi, Microsoft Hyper-V, or RedHat KVM, etc. The virtualization software includes a hypervisor (e.g., hypervisor 104.sub.4, hypervisor 104.sub.5) running atop an operating system (e.g., operating system 102.sub.5, operating system 102.sub.6) to manage the interactions between the underlying hardware and the one or more container service machines that run client software;  [0066] In some cases, and as shown in FIG. 1D1, a container service machine 150 might run in a one-to-one deployment (e.g., one -container service machine to a node). In other cases, and as is shown in FIG. 1D2, a first container service machine might run on node N1, and a second container service machine might run on node N2, and so on for up to N nodes; [0075] Deploying a named container on a named container service machine or within a named pool of container service machines. [0076] Stop /Start/Pause/Remove operations on a container using a container ID; [0090] setup, deployment, and publishing of containers within a virtualization environment; [0097], workflow includes a setup phase; [0098] Concurrently or sequentially, a developer can avail of the environment and/or container service machine as established during the setup phase; [0108] node configuration 300 comprises an operating system 102.sub.7, with a hypervisor 104.sub.6. In this embodiment the container service machine 150 includes an operating system, such as Linux, that supports container technologies. As illustrated, the container service machine has a root directory 307, which corresponds to the container service machine's instance of a root file system 308. Further, the container service machine 150 comprises two example containers, a MySQL container 310, which runs a MySQL server, and a retail website container 312, which runs an example retail website; [0109] Each container runs as a virtualized computer in that each container comprises an isolated file system, a process environment with its own processes, and an IP address; [0114]; Note that the particular configuration, OS deployment environment etc. are necessary user infrastructure for the containers to run).
 	Gill does not explicitly teach providing visual feedback on a state of the deployment process using a graphical user interface (GUI).  McClory teaches providing visual feedback on a state of the deployment process using a graphical user interface (GUI) (McClory, see at least [0055]  the various components of the AADDOMA 162 may generate events and provide progress information indicating the creation and deployment progress of the one or more stages performed by the AADDOMA 162 to create and deploy an application. The progress information may include, without limitation, the stage information indicating the current stage of the application creation and deployment, the time stamp information associated with the status information, and the status information indicating whether the current status is "in progress," "delayed," "waiting," "complete," "failed," or "unknown." In an embodiment, the progress information may be provided in a CLI or visually presented in a GUI (e.g., a progress bar, etc.) in real-time to the application developers via the application orchestration client application 214; [0064]; [0072] In an embodiment and with continued reference to the application registry component 312-2, the indexed or referenced applications may be visually presented in one or more views (e.g., one or more GUI views visually presented in a web browser; [0122] telemetry visualization component 310-4 may be configured to correlate collected telemetry information with stored global event stream information and visually present the combination in one or more GUIs. In an embodiment, the telemetry visualization component 310-4 may provide the collected telemetry information in one or more GUIs to various users of the AADDOMA 162 as well as analysts, administrators, support staff, and developers of the AADDOMA 162; [0168] in one or more GUIs, visualizations of collected telemetry information stored in the logs data store 430 and the metrics data store 432 for debugging, performance monitoring, and performance optimizations).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined McClory’s visual telemetry information feedback with Gill’s container architecture and Christensen’s container agent to modify Gill to combine the telemetry information collection function as taught by McClory, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and deployment systems.  Combining McClory’s functionality with that of Gill and Christensen results in a system that provides visual feedback on a deployment process state. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to visually provide any telemetry metrics information collected during the deployment process for analysis or feedback in a user friendly manner (McClory, see at least [0055]  the various components of the AADDOMA 162 may generate events and provide progress information indicating the creation and deployment progress of the one or more stages performed by the AADDOMA 162 to create and deploy an application. The progress information may include, without limitation, the stage information indicating the current stage of the application creation and deployment, the time stamp information associated with the status information, and the status information indicating whether the current status is "in progress," "delayed," "waiting," "complete," "failed," or "unknown." In an embodiment, the progress information may be provided in a CLI or visually presented in a GUI (e.g., a progress bar, etc.) in real-time to the application developers via the application orchestration client application 214; [0064]; [0072] In an embodiment and with continued reference to the application registry component 312-2, the indexed or referenced applications may be visually presented in one or more views (e.g., one or more GUI views visually presented in a web browser; [0122] telemetry visualization component 310-4 may be configured to correlate collected telemetry information with stored global event stream information and visually present the combination in one or more GUIs. In an embodiment, the telemetry visualization component 310-4 may provide the collected telemetry information in one or more GUIs to various users of the AADDOMA 162 as well as analysts, administrators, support staff, and developers of the AADDOMA 162; [0168] in one or more GUIs, visualizations of collected telemetry information stored in the logs data store 430 and the metrics data store 432 for debugging, performance monitoring, and performance optimizations).
	10. The method of claim 9, wherein a user is able to see the state of their deployment process inside of the application interface (McClory, see at least [0055] the various components of the AADDOMA 162 may generate events and provide progress information indicating the creation and deployment progress of the one or more stages performed by the AADDOMA 162 to create and deploy an application. The progress information may include, without limitation, the stage information indicating the current stage of the application creation and deployment, the time stamp information associated with the status information, and the status information indicating whether the current status is "in progress," "delayed," "waiting," "complete," "failed," or "unknown." In an embodiment, the progress information may be provided in a CLI or visually presented in a GUI (e.g., a progress bar, etc.) in real-time to the application developers via the application orchestration client application 214; [0064]; [0072] In an embodiment and with continued reference to the application registry component 312-2, the indexed or referenced applications may be visually presented in one or more views (e.g., one or more GUI views visually presented in a web browser; [0122] telemetry visualization component 310-4 may be configured to correlate collected telemetry information with stored global event stream information and visually present the combination in one or more GUIs. In an embodiment, the telemetry visualization component 310-4 may provide the collected telemetry information in one or more GUIs to various users of the AADDOMA 162 as well as analysts, administrators, support staff, and developers of the AADDOMA 162; [0168] in one or more GUIs, visualizations of collected telemetry information stored in the logs data store 430 and the metrics data store 432 for debugging, performance monitoring, and performance optimizations).
  	Per claim 11:
Gill does not explicitly teach providing visual feedback on health and deployment resource usage patterns.  McClory teaches providing visual feedback on health and deployment resource usage patterns (McClory, see at least [0055]  The progress information may include, without limitation, the stage information indicating the current stage of the application creation and deployment, the time stamp information associated with the status information, and the status information indicating whether the current status is "in progress," "delayed," "waiting," "complete," "failed," or "unknown." In an embodiment, the progress information may be provided in a CLI or visually presented in a GUI (e.g., a progress bar, etc.) in real-time to the application developers via the application orchestration client application 214;  [0060]  monitor health of the one or more container applications 136, native applications 138 and/or associated infrastructure by collecting metrics (e.g., application CPU usage, application memory usage, application network utilization, request queue depth, request response time, etc.) and logs (e.g., error logs, API access logs, etc.) associated with and/or generated by the one or more container applications 136 and/or native applications 138; [0099] one or more test logic gates. The one or more test logic gates inserted into a testing workflow may be generally configured to control the progression through the testing workflow by the integration and deployment component 314-4 based on the test results of one or more test applications;  [0118] the telemetry information may include one or more metrics (e.g., CPU utilization, disk I/O, network I/O, memory usage) and one or more logs (e.g., API access log, authentication log, etc.). In an embodiment, each metric may be represented a time series of data points for a particular resource (e.g., an application, guest OS, container instance, server device, etc.). In an embodiment, each log may be represented as a time series of occurrences of one or more events (e.g., request, responses, actions, etc.);[0128] application performance information such as application CPU usage information (e.g., average amount of CPU time or average percent CPU utilization that the application is using for a given period of time), application memory usage information (e.g., amount of memory such as heap memory or paged memory used by an application, etc.), application network utilization, application network latency information (e.g., delay associated with communications between various devices and one or more container applications 136 and/or native applications 138), application memory consumption information (e.g., memory usage, swap memory usage, etc.), and/or any other application performance information that an application developer may request to collect from their deployed applications).   It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined McClory’s visual telemetry information feedback with Gill’s container architecture and Christensen’s container agent to modify Gill to combine the telemetry information collection function as taught by McClory, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and deployment systems.  Combining McClory’s functionality with that of Gill and Christensen results in a system that provides visual feedback of the deployment process. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to visually provide any telemetry information including health and resource usage patterns during the deployment process for analysis or feedback in a user friendly manner (McClory, see at least [0055]  The progress information may include, without limitation, the stage information indicating the current stage of the application creation and deployment, the time stamp information associated with the status information, and the status information indicating whether the current status is "in progress," "delayed," "waiting," "complete," "failed," or "unknown." In an embodiment, the progress information may be provided in a CLI or visually presented in a GUI (e.g., a progress bar, etc.) in real-time to the application developers via the application orchestration client application 214;  [0060]  monitor health of the one or more container applications 136, native applications 138 and/or associated infrastructure by collecting metrics (e.g., application CPU usage, application memory usage, application network utilization, request queue depth, request response time, etc.) and logs (e.g., error logs, API access logs, etc.) associated with and/or generated by the one or more container applications 136 and/or native applications 138; [0099] one or more test logic gates. The one or more test logic gates inserted into a testing workflow may be generally configured to control the progression through the testing workflow by the integration and deployment component 314-4 based on the test results of one or more test applications;  [0118] the telemetry information may include one or more metrics (e.g., CPU utilization, disk I/O, network I/O, memory usage) and one or more logs (e.g., API access log, authentication log, etc.). In an embodiment, each metric may be represented a time series of data points for a particular resource (e.g., an application, guest OS, container instance, server device, etc.). In an embodiment, each log may be represented as a time series of occurrences of one or more events (e.g., request, responses, actions, etc.);[0128] application performance information such as application CPU usage information (e.g., average amount of CPU time or average percent CPU utilization that the application is using for a given period of time), application memory usage information (e.g., amount of memory such as heap memory or paged memory used by an application, etc.), application network utilization, application network latency information (e.g., delay associated with communications between various devices and one or more container applications 136 and/or native applications 138), application memory consumption information (e.g., memory usage, swap memory usage, etc.), and/or any other application performance information that an application developer may request to collect from their deployed applications. 
  	12. The method of claim 9, wherein one or more jobs on the deployment process is launched through the application interface (Gill, see at least [0063] As shown a control virtual machine 130.sub.1 (CVM) includes a user interface 131 ( UI) that provides a man-machine interface that can comprise a graphical user interface and/or a GUI API as well as a command line style interface with a CLI API. Either or both of the interfaces can be employed by a user to schedule or carry out a set of user operations. More particularly, the user interface 131 permits a user to interact with various modules of the container support system so as to configure, deploy, and publish containers in a hyper-converged environment; [0068], downloading of containers from a container repository and registry; [0080] Any of the above operations can be entered via a GUI or via a CLI, or both; [0093] Specifically, privileges can be established that pertain to safe access to external repositories of containers (e.g., a docker site) … the administrator can configure (and make available to users) a retrieval capability to access external container registries and container repositories 174; [0105]. A user or administrator might take actions to retrieve an executable container from a container repository (step 1I30), which executable container is used to populate the retrieved executable container into the container service machine (step 1I40); [0080] Any of the above operations can be entered via a GUI or via a CLI, or both … a GUI or a CLI, or both can be configured to allow an authorized user to run the docker CLI remotely on a specific container machine. In some cases a set of private/public key pairs are used for authentication and/or authorization; [0083]; Note that all the operations performed via the CVM user interface correspond to the one or more jobs).
	Per claim 13:
Gill does not explicitly teach providing visual feedback on a progress of jobs which were launched during the deployment process. McClory teaches providing visual feedback on a progress of jobs which were launched during the deployment process (McClory, see at least [0055]  the various components of the AADDOMA 162 may generate events and provide progress information indicating the creation and deployment progress of the one or more stages performed by the AADDOMA 162 to create and deploy an application. The progress information may include, without limitation, the stage information indicating the current stage of the application creation and deployment, the time stamp information associated with the status information, and the status information indicating whether the current status is "in progress," "delayed," "waiting," "complete," "failed," or "unknown." In an embodiment, the progress information may be provided in a CLI or visually presented in a GUI (e.g., a progress bar, etc.) in real-time to the application developers via the application orchestration client application 214; [0064]; [0072] In an embodiment and with continued reference to the application registry component 312-2, the indexed or referenced applications may be visually presented in one or more views (e.g., one or more GUI views visually presented in a web browser; [0122] telemetry visualization component 310-4 may be configured to correlate collected telemetry information with stored global event stream information and visually present the combination in one or more GUIs. In an embodiment, the telemetry visualization component 310-4 may provide the collected telemetry information in one or more GUIs to various users of the AADDOMA 162 as well as analysts, administrators, support staff, and developers of the AADDOMA 162; [0168] in one or more GUIs, visualizations of collected telemetry information stored in the logs data store 430 and the metrics data store 432 for debugging, performance monitoring, and performance optimizations).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined McClory’s visual telemetry information feedback with Gill’s container architecture and Christensen’s container agent to modify Gill to combine the telemetry information collection function as taught by McClory, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and deployment systems.  Combining McClory’s functionality with that of Gill and Christensen results in a system that provides visual feedback of deployment progress. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to visually provide feedback of the deployment progress during the deployment process for analysis or feedback in a user friendly manner (McClory, see at least [0055]  the various components of the AADDOMA 162 may generate events and provide progress information indicating the creation and deployment progress of the one or more stages performed by the AADDOMA 162 to create and deploy an application. The progress information may include, without limitation, the stage information indicating the current stage of the application creation and deployment, the time stamp information associated with the status information, and the status information indicating whether the current status is "in progress," "delayed," "waiting," "complete," "failed," or "unknown." In an embodiment, the progress information may be provided in a CLI or visually presented in a GUI (e.g., a progress bar, etc.) in real-time to the application developers via the application orchestration client application 214; [0064]; [0072] In an embodiment and with continued reference to the application registry component 312-2, the indexed or referenced applications may be visually presented in one or more views (e.g., one or more GUI views visually presented in a web browser; [0122] telemetry visualization component 310-4 may be configured to correlate collected telemetry information with stored global event stream information and visually present the combination in one or more GUIs. In an embodiment, the telemetry visualization component 310-4 may provide the collected telemetry information in one or more GUIs to various users of the AADDOMA 162 as well as analysts, administrators, support staff, and developers of the AADDOMA 162; [0168] in one or more GUIs, visualizations of collected telemetry information stored in the logs data store 430 and the metrics data store 432 for debugging, performance monitoring, and performance optimizations).
 	14. The method of claim 9, wherein the deployment process includes selecting an existing pipeline definition to deploy data pipelines (Gill, see at least [0070] A kind plugin is merely one from among a large set of entities that can be accessed from an entities repository 139, which in turn can be accessed and configured (e.g., by a container kind configurator) for use by any container. One example of and use for an entity might include a specific configuration description (e.g., a template) that can be used in turn to characterize aspects of an environment under which a subject container might run. Different application can be associated with different templates that suit a particular deployment, such as might pertain to an a priori known application (e.g., a compute-intensive application, or a memory-intensive application, etc.). In some cases, such templates are labeled and exposed as pertaining to a "small" configuration or a "large" configuration. The configuration can be specific to an a priori known application, and can be specific regarding partitioning and/or mapping to the cluster resources. For example, a configuration can specify a rule or grammar of the form … a file layout or a vDisk specification that can be used by a container; [0149]; [0151]; [0197], a script or scripts; McClory, see at least [0046] Ia deployment location of the application, a name of the application, a brief description of the application, …at least one application template name that identifies a code template used to generate the initial source code for the application, or any combination of thereof; [0052] an identified application template stored in a template data store (e.g., template information 266 stored in template data store 254); [0054] any resource or package of files generated during the build and deployment of the application, which may include scripts, files, file archives, packages, binaries, container images, test applications, and/or the like. In such embodiments, the AADDOMA 162 may be generally configured to remove the generated build artifacts and roll back or reverse any modifications made during the initial creation and deployment of an application).
 	15. The method of claim 9, wherein the deployment process includes deploying data pipelines in a sequential order (Gill, see at least [0098] Concurrently or sequentially, a developer can avail of the environment and/or container service machine as established during the setup phase; [0067] possibly to carry out a serializable series of operations (e.g., as a pipeline of operations), and/or to carry out a series of parallelizable or partially parallelizable operations (e.g., a fork-join operation). The aforementioned container agent can perform configuration and other operations autonomously, or in conjunction with the control virtual machine; [0137] Such transfers can be performed in parallel with other system operations).
 	16. The method of claim 9, wherein the deployment process includes deploying data pipelines in a parallel sequence (Gill, see at least [0098] Concurrently or sequentially, a developer can avail of the environment and/or container service machine as established during the setup phase; [0067] possibly to carry out a serializable series of operations (e.g., as a pipeline of operations), and/or to carry out a series of parallelizable or partially parallelizable operations (e.g., a fork-join operation). The aforementioned container agent can perform configuration and other operations autonomously, or in conjunction with the control virtual machine; [0137] Such transfers can be performed in parallel with other system operations).
17. A system for increasing a rate of a deployment of computer infrastructure in a computer- readable medium, the system comprising:  
a processor that applies an application interface with one or more application modules for user interfacing to initiate a deployment process (Gill, see at least [0063] As shown a control virtual machine 130.sub.1 (CVM) includes a user interface 131 ( UI) that provides a man-machine interface that can comprise a graphical user interface and/or a GUI API as well as a command line style interface with a CLI API. Either or both of the interfaces can be employed by a user to schedule or carry out a set of user operations. More particularly, the user interface 131 permits a user to interact with various modules of the container support system so as to configure, deploy, and publish containers in a hyper-converged environment; [0068], downloading of containers from a container repository and registry; [0080] Any of the above operations can be entered via a GUI or via a CLI, or both; [0093] Specifically, privileges can be established that pertain to safe access to external repositories of containers (e.g., a docker site) … the administrator can configure (and make available to users) a retrieval capability to access external container registries and container repositories 174; [0105]. A user or administrator might take actions to retrieve an executable container from a container repository (step 1I30), which executable container is used to populate the retrieved executable container into the container service machine (step 1I40); [0021] FIG. 1E presents a flowchart of an environment preparation technique as used by administrators in systems for configuring, deploying, and managing containers in a virtualization environment, according to an embodiment; [0063] the user interface 131 permits a user to interact with various modules of the container support system so as to configure, deploy, and publish containers in a hyper-converged environment; [0083] In one scenario, a user simply indicates their intent to deploy a particular container; Note that user command for container deployment process initiates or launches the deployment process);
 	a backend core connected to the application interface, containing a container image registry which is accessed by a processor to pull one or more container images to begin the deployment process and set up necessary user infrastructure (Gill, see at least [0014] managing executable containers in virtualization environments, …provide a deployment and configuration layer that interfaces with any number of containers;  [0082] The functions of this module include functions of (1) a swarm manager; (2) operations to access "hub.docker.com" and other container communities; (3) a master container service, which in turn facilitates definitions for the container kind configurator 132; (4) creating details of the containers in the entity repository 139; (5) instantiating a container within one or more of the container service machines, and so on;  [0073] Any forms of create, replace, update, or delete operations (CRUD) operations for a named container service machine; [0076] Stop/Start/Pause /Remove operations on a container using a container ID; [0098], a developer can avail of the environment …during the setup phase … in an in situ setting; [0099] a user or administrator might want to remove and/or deregister a previously published container. Such a facility is provided via the user interface 131; Note that retrieving containers from the registry corresponds to pulling/removing the containers from the registry), 
 	wherein the one or more container images are retrieved from the container image registry by the processor to begin a deployment setup on an external hardware cluster (Gill, (Gill, see at least Fig. 1 A-C and associated texts, presenting the container architectures on hardware; see at least [0042] The depictions of virtual machine architecture 100 (see FIG. 1A), container architecture 110 (see FIG. 1B), and "bare metal" architecture 112 (see FIG. 1C) show examples of how applications or services can be deployed within the various architectures ...Such computing environments can include multiple computing nodes, any of which communicate over network facilities;[0068] More particularly, the control virtual machine 130.sub.1, and/or the container service machine 150 can facilitate downloading of containers from a container repository and registry 164. Configuration of a set of containers might involve (1) parameterization and/or instantiation of a container into a CSM, (2) managing some or all of a set of containers as a swarm, (3) deployment of containers onto specific nodes, and/or (4) invocation of a set of containers, possibly in a particular sequence, and possibly involving election of a leader from among the set; Note that the multi-node cluster environments with each node has its own environment (external to others).  The control vm or container service machine downloads the container from a container repository and registry 164 to deploy onto a specific node or cluster/location/configuration) which is considered as an external hardware cluster from 164 and other environment or system).
 	Gill teaches beginning the deployment setup when the retrieved one or more container images are selected and running to enable the processor to prepare necessary infrastructure for the external hardware cluster, wherein the processor creates the necessary infrastructure for the external hardware cluster based on the retrieved one or more container images (Gill, see at least Gill, see at least Fig. 1 A-C and associated texts, presenting the container architectures on hardware; 0029] FIG. 6 illustrates a foreign OS architecture as used for running containers on top of a foreign OS in systems that support cluster-wise configuration of containers; [0066] a container service machine 150 might run in …one-container service machine to a node; [0067] The aforementioned container agent can perform configuration and other operations autonomously, or in conjunction with the control virtual machine; [0068], configuration of a set of containers…instantiation of a container into a CSM; [0090] The modules … facilitate setup, deployment, and publishing of containers within a virtualization environment … serve to establish a container-centric environment that supports configuration and invocation of groups of containers; [0097] The shown workflow includes a setup phase 181, a development phase 183, and a publishing phase 187. In the setup phase, an administrator or privileged user downloads a driver and/or toolkit from a preconfigured location (step 180). The downloaded driver and/or components in the toolkit are sufficient to create an instance of a container service machine (step 182) within the environment established prior to, or in conjunction with, the performance of environment preparation technique 1E00. Operations available during creation of an instance of a container service machine include specification of sizing parameters, including quotas or limits pertaining to node or cluster resources (e.g., CPU usage limits, memory usage limits, disk size limits, etc.; [0045];  [0066] In some cases, and as shown in FIG. 1D1, a container service machine 150 might run in a one-to-one deployment (e.g., one -container service machine to a node). In other cases, and as is shown in FIG. 1D2, a first container service machine might run on node N1, and a second container service machine might run on node N2, and so on for up to N nodes; [0076] Stop /Start/Pause/Remove operations on a container using a container ID; [0098] Concurrently or sequentially, a developer can avail of the environment and/or container service machine as established during the setup phase; [0108] node configuration 300 comprises an operating system 102.sub.7, with a hypervisor 104.sub.6. In this embodiment the container service machine 150 includes an operating system, such as Linux, that supports container technologies. As illustrated, the container service machine has a root directory 307, which corresponds to the container service machine's instance of a root file system 308. Further, the container service machine 150 comprises two example containers, a MySQL container 310, which runs a MySQL server, and a retail website container 312, which runs an example retail website; [0109] Each container runs as a virtualized computer in that each container comprises an isolated file system, a process environment with its own processes, and an IP address; [0114]; Note that the particular configuration, OS deployment environment etc. are necessary user infrastructure for the containers to run). 
	Gill discloses that the container architecture’s modules facilitate setup, deployment, and publishing of containers within a virtualization environment to establish a container-centric environment that supports configuration and invocation of groups of containers ([0090]) and  also states that the container service module including internal modules is used for deployment of a particular container and the container agent can perform configuration and other operations autonomously, or in conjunction with the control virtual machine ([0083]; [0067]), 
Therefore, it would be obvious to incorporate such a container agent or module in a container itself for automated or self-executing deployment setup.  However, Gill does not appear to explicitly teach that the one or more container images begin the setup for the necessary infrastructure creation on an external hardware cluster.  However Christensen discloses one or more container images that begin the setup for the necessary infrastructure creation on an external hardware cluster  (Christensen, see at least, abstract, deploying the deployment container image to a host computing system …triggering, by the instance of the deployment container, the container engine to use the configuration file…to configure the application container with the configuration setting; fig. 1 and associated texts, triggering module 112 may automatically trigger the deployment container to begin the process of initializing and configuring the application container …triggering module 112 may trigger, by the instance of the deployment container, the container engine to use the configuration file…to configure the application container …to the host computing system …causing the deployment container to perform a series of steps … to deploy and/or configure application containers).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Christensen’s deployment container with Gill’s container architecture to modify Gill to combine the deployment container functionality as taught by Christensen, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and deployment systems.  Combining Christensen’s functionality with that of Gill results in a system that provides a container that begins a deployment setup for the deployment process. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to perform various setup tasks by the container to facilitate the deployment setup  (Christensen, see at least, abstract, deploying the deployment container image to a host computing system …triggering, by the instance of the deployment container, the container engine to use the configuration file…to configure the application container with the configuration setting; fig. 1 and associated texts, triggering module 112 may automatically trigger the deployment container to begin the process of initializing and configuring the application container …triggering module 112 may trigger, by the instance of the deployment container, the container engine to use the configuration file…to configure the application container …to the host computing system …causing the deployment container to perform a series of steps … to deploy and/or configure application containers).
	Gill further teaches:  an external cluster configured to receive the one or more container images to enable the necessary user infrastructure to be deployed (Gill, see at least (Gill, see at least Fig. 1 A-C and associated texts, presenting the container architectures on hardware; [0045] As depicted, each server runs virtualization software such as VMware ESXi, Microsoft Hyper-V, or RedHat KVM, etc. The virtualization software includes a hypervisor (e.g., hypervisor 104.sub.4, hypervisor 104.sub.5) running atop an operating system (e.g., operating system 102.sub.5, operating system 102.sub.6) to manage the interactions between the underlying hardware and the one or more container service machines that run client software;  [0066] In some cases, and as shown in FIG. 1D1, a container service machine 150 might run in a one-to-one deployment (e.g., one -container service machine to a node). In other cases, and as is shown in FIG. 1D2, a first container service machine might run on node N1, and a second container service machine might run on node N2, and so on for up to N nodes; [0075] Deploying a named container on a named container service machine or within a named pool of container service machines. [0076] Stop /Start/Pause/Remove operations on a container using a container ID; [0090] setup, deployment, and publishing of containers within a virtualization environment; [0097], workflow includes a setup phase; [0098] Concurrently or sequentially, a developer can avail of the environment and/or container service machine as established during the setup phase; [0108] node configuration 300 comprises an operating system 102.sub.7, with a hypervisor 104.sub.6. In this embodiment the container service machine 150 includes an operating system, such as Linux, that supports container technologies. As illustrated, the container service machine has a root directory 307, which corresponds to the container service machine's instance of a root file system 308. Further, the container service machine 150 comprises two example containers, a MySQL container 310, which runs a MySQL server, and a retail website container 312, which runs an example retail website; [0109] Each container runs as a virtualized computer in that each container comprises an isolated file system, a process environment with its own processes, and an IP address; [0114]; Note that the particular configuration, OS deployment environment etc. are necessary user infrastructure for the containers to run).
 	Gill does not explicitly teach an intelligent monitoring end connected to the backend core, providing visual feedback on a usage, an availability and state of the deployment process. McClory teaches an intelligent monitoring end connected to the backend core, providing visual feedback on a usage, an availability and state of the deployment process (McClory, see at least [0055]  the various components of the AADDOMA 162 may generate events and provide progress information indicating the creation and deployment progress of the one or more stages performed by the AADDOMA 162 to create and deploy an application. The progress information may include, without limitation, the stage information indicating the current stage of the application creation and deployment, the time stamp information associated with the status information, and the status information indicating whether the current status is "in progress," "delayed," "waiting," "complete," "failed," or "unknown." In an embodiment, the progress information may be provided in a CLI or visually presented in a GUI (e.g., a progress bar, etc.) in real-time to the application developers via the application orchestration client application 214; [0064]; [0072] In an embodiment and with continued reference to the application registry component 312-2, the indexed or referenced applications may be visually presented in one or more views (e.g., one or more GUI views visually presented in a web browser; [0122] telemetry visualization component 310-4 may be configured to correlate collected telemetry information with stored global event stream information and visually present the combination in one or more GUIs. In an embodiment, the telemetry visualization component 310-4 may provide the collected telemetry information in one or more GUIs to various users of the AADDOMA 162 as well as analysts, administrators, support staff, and developers of the AADDOMA 162; [0168] in one or more GUIs, visualizations of collected telemetry information stored in the logs data store 430 and the metrics data store 432 for debugging, performance monitoring, and performance optimizations; [0060] In an embodiment and during the initial creation of a cluster for an application, the AADDOMA 162 may be generally configured to deploy a telemetry application 240, an overlay network application 242, and a cluster node application 244 to the one or more cluster nodes (e.g., slave cluster nodes). In an embodiment, the telemetry application 240 may be generally configured to monitor health of the one or more container applications 136, native applications 138 and/or associated infrastructure by collecting metrics (e.g., application CPU usage, application memory usage, application network utilization, request queue depth, request response time, etc.) and logs (e.g., error logs, API access logs, etc.) associated with and/or generated by the one or more container applications [0104] In an embodiment, the infrastructure management component 318-1 may also be generally configured to execute or otherwise interpret deployment configuration information. As previously discussed, deployment configuration information may define a deployment workflow configured to deploy one or more applications to a cluster. Additionally, the deployment workflow may be transmitted to the newly created cluster or an existing cluster and executed or otherwise interpreted by the cluster node application and/or cluster management application including other container applications and/or native applications (e.g., package managers such as DEIS Helm, etc.) to deploy one or more applications to the slave cluster nodes. For example, the deployment workflow may be configured to deploy to one or more slave cluster nodes a telemetry application configured to collect metrics and logs generated by or associated with one or more applications, an overlay network application 242 configured to provide an overlay network to facilitate secure communications between and among one or more applications; [0058] monitor the availability and status of one or more slave cluster nodes, manage the scheduling of execution of one or more container applications 136, and/or native applications 138 on the one or more slave cluster nodes, and scale the execution of the one or more applications on the one or more slave cluster nodes;   [0103]; [0162]; Note that all operations including configuring, retrieving,  collecting etc. for deployment are considered to be deployment set up processes and telemetry application that collects metrics corresponds to an intelligent monitoring end).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined McClory’s visual telemetry information collection application with Gill’s container architecture and Christensen’s container agent to modify Gill to combine the telemetry information collection function as taught by McClory, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and deployment systems.  Combining McClory’s functionality with that of Gill and Christensen results in a system that provides visual feedback of deployment progress or state, resource usage and availability. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to visually provide feedback of the deployment progress and state during the deployment process for analysis or feedback in a user friendly manner (McClory, see at least [0055]  the various components of the AADDOMA 162 may generate events and provide progress information indicating the creation and deployment progress of the one or more stages performed by the AADDOMA 162 to create and deploy an application. The progress information may include, without limitation, the stage information indicating the current stage of the application creation and deployment, the time stamp information associated with the status information, and the status information indicating whether the current status is "in progress," "delayed," "waiting," "complete," "failed," or "unknown." In an embodiment, the progress information may be provided in a CLI or visually presented in a GUI (e.g., a progress bar, etc.) in real-time to the application developers via the application orchestration client application 214; [0064]; [0072] In an embodiment and with continued reference to the application registry component 312-2, the indexed or referenced applications may be visually presented in one or more views (e.g., one or more GUI views visually presented in a web browser; [0122] telemetry visualization component 310-4 may be configured to correlate collected telemetry information with stored global event stream information and visually present the combination in one or more GUIs. In an embodiment, the telemetry visualization component 310-4 may provide the collected telemetry information in one or more GUIs to various users of the AADDOMA 162 as well as analysts, administrators, support staff, and developers of the AADDOMA 162; [0168] in one or more GUIs, visualizations of collected telemetry information stored in the logs data store 430 and the metrics data store 432 for debugging, performance monitoring, and performance optimizations).
18. The system of claim 17, wherein the deployment process includes uploading a pipeline definition(Gill, see at least [0070] A kind plugin is merely one from among a large set of entities that can be accessed from an entities repository 139, which in turn can be accessed and configured (e.g., by a container kind configurator) for use by any container. One example of and use for an entity might include a specific configuration description (e.g., a template) that can be used in turn to characterize aspects of an environment under which a subject container might run. Different application can be associated with different templates that suit a particular deployment, such as might pertain to an a priori known application (e.g., a compute-intensive application, or a memory-intensive application, etc.). In some cases, such templates are labeled and exposed as pertaining to a "small" configuration or a "large" configuration. The configuration can be specific to an a priori known application, and can be specific regarding partitioning and/or mapping to the cluster resources. For example, a configuration can specify a rule or grammar of the form … a file layout or a vDisk specification that can be used by a container; [0082] The functions of this module include functions of (1) a swarm manager; (2) operations to access "hub.docker.com" and other container communities; (3) a master container service, which in turn facilitates definitions for the container kind configurator 132; (4) creating details of the containers in the entity repository 139;  [0149]; [0151]; [0197], a script or scripts; McClory, see at least [0046] Ia deployment location of the application, a name of the application, a brief description of the application, …at least one application template name that identifies a code template used to generate the initial source code for the application, or any combination of thereof; [0052] an identified application template stored in a template data store (e.g., template information 266 stored in template data store 254); [0054] any resource or package of files generated during the build and deployment of the application, which may include scripts, files, file archives, packages, binaries, container images, test applications, and/or the like. In such embodiments, the AADDOMA 162 may be generally configured to remove the generated build artifacts and roll back or reverse any modifications made during the initial creation and deployment of an application).
 	19. The system of claim 17, wherein the deployment process includes deploying data pipelines and executing the data pipelines in a plurality of stages (Gill, see at least [0067] The set of user containers in application group 151 can be configured individually and/or collectively so as to function as a group, possibly to carry out a serializable series of operations (e.g., as a pipeline of operations), and/or to carry out a series of parallelizable or partially parallelizable operations (e.g., a fork-join operation);  [0022] FIG. 1F presents a flowchart of a multi -phase workflow as used by administrators and developers in systems for configuring, deploying, and managing containers in a virtualization environment; [0097] The embodiment shown in FIG. 1F is merely one example. The shown workflow includes a setup phase 181, a development phase 183, and a publishing phase 187. In the setup phase, an administrator or privileged user downloads a driver and/or toolkit from a preconfigured location (step 180); [0098]).
 	20. The system of claim 17, wherein the backend core contains setup images for additional deployments of user infrastructure (Gill, see at least [0109]  container's file system may comprise a base image (e.g., Ubuntu), and may layer on additional images and application execution layers (e.g., MySQL, web services), as necessary; [0070]  a specific configuration description (e.g., a template) that can be used in turn to characterize aspects of an environment under which a subject container might run. Different application can be associated with different templates that suit a particular deployment, such as might pertain to an a priori known application (e.g., a compute-intensive application, or a memory-intensive application, etc.). In some cases, such templates are labeled and exposed as pertaining to a "small" configuration or a "large" configuration; [0097] The embodiment shown in FIG. 1F is merely one example. The shown workflow includes a setup phase 181, a development phase 183, and a publishing phase 187. In the setup phase, an administrator or privileged user downloads a driver and/or toolkit from a preconfigured location (step 180);  [0046] a base layer may correspond to a Linux Ubuntu image, with an application execution layer on top).
   					Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INSUN KANG/Primary Examiner, Art Unit 2193